                                                                          Case 2:18-cv-01355-APG-EJY Document 91 Filed 10/03/19 Page 1 of 6


                                                                      1   ALBRIGHT, STODDARD,
                                                                          WARNICK & ALBRIGHT
                                                                      2   801 S Rancho Dr., Suite D-4
                                                                          Las Vegas, Nevada 89106
                                                                      3   Telephone: (702) 384-7111
                                                                          Facsimile: (702) 384-0605
                                                                      4
                                                                          gma@albrightstoddard.com
                                                                      5
                                                                          Liaison Counsel for the Class
                                                                      6
                                                                          LABATON SUCHAROW LLP
                                                                      7   140 Broadway
                                                                          New York, New York 10005
                                                                      8   Telephone: (212) 907-0700
                                                                          Facsimile: (212) 818-0477
                                                                      9
                                                                          Attorneys for Lead Plaintiffs Nantahala
                                                                     10   Capital Management, LLC and
                                                                     11   Lead Counsel for the Class
        ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                     12                             UNITED STATES DISTRICT COURT
                                                                                                         DISTRICT OF NEVADA
                                                                     13
                                        A PROFESSIONAL CORPORATION


                                           LAS VEGAS, NEVADA 89106
                                           801 SOUTH RANCHO DRIVE




                                                                                                                    Civil Action No. 2:18-cv-01355-APG-EJY
                                             QUAIL PARK, SUITE D-4




                                                                     14
LAW OFFICES




                                                                          IN RE DIAMOND RESORTS
                                                                     15   INTERNATIONAL, INC. SECURITIES            JOINT STIPULATION AND
                                                                          LITIGATION                                [PROPOSED] ORDER
                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          Case 2:18-cv-01355-APG-EJY Document 91 Filed 10/03/19 Page 2 of 6


                                                                      1           WHEREAS, Defendant Stephen J. Cloobeck filed his answer to the Amended Complaint

                                                                      2   on March 25, 2019 (ECF No. 52);
                                                                      3           WHEREAS, Defendants Diamond Resorts International, Inc., David J. Berkman, Richard
                                                                      4
                                                                          M. Daley, Frankie Sue Del Papa, Jeffrey W. Jones, David Palmer, Hope S. Taitz, Zachary D.
                                                                      5
                                                                          Warren, Robert Wolf, and Jared T. Finkelstein moved to dismiss this action on May 9, 2019 (ECF
                                                                      6
                                                                          Nos. 65 and 66), which motion remains pending;
                                                                      7
                                                                                  WHEREAS, counsel for Plaintiffs, counsel for Defendants, and counsel for the plaintiff in
                                                                      8
                                                                          another putative class action (related to the events at issue in this action) in the Delaware Court of
                                                                      9
                                                                          Chancery entitled Appel v. Berkman, C.A. No. 12844-VCMR (the “Delaware Action”), have been
                                                                     10

                                                                     11   engaged in discussions concerning a settlement that would resolve both this action and the
        ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                     12   Delaware Action;

                                                                     13           WHEREAS, the discussions concerning settlement (referenced above) have included
                                        A PROFESSIONAL CORPORATION


                                           LAS VEGAS, NEVADA 89106
                                           801 SOUTH RANCHO DRIVE
                                             QUAIL PARK, SUITE D-4




                                                                     14   discussion of the possibility of administering a single settlement through the Delaware Action,
LAW OFFICES




                                                                     15   subject to approval by the court in the Delaware Action;
                                                                     16
                                                                                  WHEREAS, this stipulation does not admit or imply anything about any party’s ultimate
                                                                     17
                                                                          willingness to settle this action, aside from the fact that good faith discussions concerning
                                                                     18
                                                                          settlement have occurred;
                                                                     19
                                                                                  WHEREAS, the parties to this stipulation believe that staying this action would be a
                                                                     20
                                                                          prudent use of judicial resources;
                                                                     21

                                                                     22           IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the

                                                                     23   parties to this action, as follows:

                                                                     24           1. Upon the entry of this stipulation by the Court, this action is stayed.

                                                                     25           2. If any party moves the Court requesting the stay be lifted, the Court shall lift the stay.
                                                                     26
                                                                                      For the avoidance of doubt, the Court may also lift the stay at any time sua sponte.
                                                                     27

                                                                     28
                                                                                                                            -2-
                                                                          Case 2:18-cv-01355-APG-EJY Document 91 Filed 10/03/19 Page 3 of 6


                                                                      1          3. Counsel for the Class shall file a letter updating the Court on the status of settlement

                                                                      2              discussions promptly upon any settlement being finally approved by any court or four

                                                                      3              (4) months from the date this stipulation is entered by the Court, whichever is sooner.

                                                                      4
                                                                          Dated: October 3, 2019                                  Respectfully submitted,
                                                                      5
                                                                          SNELL & WILMER L.L.P.                                   PISANELLI BICE PLLC
                                                                      6

                                                                      7   BY: /S/ John Delikanakis                                BY: /S/ Ava M. Schaefer
                                                                          John S. Delikanakis, Esq. (NV Bar No. 5928)             Todd L. Bice (NV Bar No. 4534)
                                                                      8   David L. Edelblute, Esq. (NV Bar No. 14049)             Ava M. Schaefer (NV Bar No. 12698)
                                                                          3883 Howard Hughes Parkway, Suite 1100                  400 S. 7th Street, Suite 300
                                                                      9   Las Vegas, Nevada 89169                                 Las Vegas, NV 89101
                                                                          Telephone: (702) 784-5200                               Telephone: (702) 214-2100
                                                                     10   Facsimile: (702) 784-5252                               Facsimile: (702) 214-2101
                                                                          Email: jdelikanakis@swlaw.com                           Email: lit@pisanellibice.com
                                                                     11
        ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                          Email: dedelblute@swlaw.com                             Email: ams@pisanellibice.com
                                                                     12
                                                                          - AND –                                                 - AND –
                                                                     13
                                                                                                                                  MILBANK LLP
                                        A PROFESSIONAL CORPORATION




                                                                          PAUL, WEISS, RIFKIND,
                                           LAS VEGAS, NEVADA 89106
                                           801 SOUTH RANCHO DRIVE
                                             QUAIL PARK, SUITE D-4




                                                                     14   WHARTON & GARRISON LLP                                  Scott Edelman (admitted pro hac vice)
LAW OFFICES




                                                                          Lewis R. Clayton, Esq. (admitted pro hac vice)          Alan Stone (admitted pro hac vice)
                                                                     15   Robert N. Kravitz, Esq. (admitted pro hac vice)         55 Hudson Yards
                                                                          1285 Avenue of the Americas                             New York, NY 10001
                                                                     16   New York, New York 10019-6064                           Telephone: (212) 530-5285
                                                                          Telephone: (212) 373-3000                               Facsimile: (212) 822-5149
                                                                     17
                                                                          Facsimile: (212) 492-0215                               Email: sedelman@milbank.com
                                                                     18   Email: lclayton@paulweiss.com                           Email: astone@milbank.com
                                                                          Email: rkravitz@paulweiss.com
                                                                     19                                                           Attorneys for David Berkman
                                                                          Attorneys for Defendant Diamond Resorts
                                                                     20   International, Inc. and Jared Finkelstein
                                                                     21

                                                                     22

                                                                     23

                                                                     24
                                                                                                         (SIGNATURE PAGE CONTINUED)
                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                            -3-
                                                                          Case 2:18-cv-01355-APG-EJY Document 91 Filed 10/03/19 Page 4 of 6


                                                                      1   BROWNSTEIN HYATT FARBER                               ALBRIGHT, STODDARD, WARNICK &
                                                                          SCHRECK, LLP                                          ALBRIGHT
                                                                      2
                                                                          BY: /S/ Maximilien D. Fetaz                           BY: /S/ Mark Albright
                                                                      3   Adam K. Bult, Esq., (NV Bar No. 9332)                 Mark Albright, Esq., (NV Bar No. 01394)
                                                                          Maximilien D. Fetaz, Esq., (NV Bar No. 12737)         Jorge L. Alvarez, Esq., (NV Bar No. 014466)
                                                                      4   100 North City Parkway, Suite 1600                    801 South Rancho Drive, Suite D-4
                                                                          Las Vegas, NV 89106-4614                              Las Vegas, Nevada 89106
                                                                      5   Telephone: (702) 382-2101
                                                                          Facsimile: (702) 382-8135                             Telephone: (702) 384-7111
                                                                      6   Email: abult@bhfs.com                                 Facsimile: (702) 384-0605
                                                                          Email: mfetaz@bhfs.com                                Email: gma@albrightstoddard.com
                                                                      7                                                         Email: jalvarez@albrightstoddard.com
                                                                          - AND –
                                                                      8                                                         Liaison Counsel for the Class
                                                                          GIBSON, DUNN & CRUTCHER LLP
                                                                      9   Mitchell A. Karlan (admitted pro hac vice)            LABATON SUCHAROW LLP
                                                                          Jefferson E. Bell (admitted pro hac vice)
                                                                     10   Brad Schoenfeldt (admitted pro hac vice)              BY: /S/ Carol C. Villegas
                                                                     11   200 Park Avenue                                       Carol C. Villegas (admitted pro hac vice)
        ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                          New York, NY 10166                                    Jake Bissell-Linsk (admitted pro hac vice)
                                                                     12   Telephone: (212) 351-4000                             140 Broadway
                                                                          Facsimile: (212) 351-4035                             New York, NY 10005
                                                                     13   Email: mkarlan@gibsondunn.com                         Telephone: (212) 907-0700
                                        A PROFESSIONAL CORPORATION




                                                                          Email: jbell@gibsondunn.com                           Facsimile: (212) 818-0477
                                           LAS VEGAS, NEVADA 89106
                                           801 SOUTH RANCHO DRIVE
                                             QUAIL PARK, SUITE D-4




                                                                     14   Email: bschoenfeldt@gibsondunn.com                    Email: cvillegas@labaton.com
LAW OFFICES




                                                                                                                                Email: jbissell-linsk@labaton.com
                                                                     15   Brian Lutz (admitted pro hac vice)
                                                                          555 Mission Street                                    Attorneys for Lead Plaintiffs Nantahala Capital
                                                                     16
                                                                          San Francisco, CA 94105                               Management, LLC and Lead Counsel for the
                                                                     17   Telephone: (415) 393-8200                             Class
                                                                          Facsimile: (415) 374-8306
                                                                     18   Email: blutz@gibsondunn.com                           THE LAW OFFICE OF
                                                                                                                                JO ANN PALCHAK, P.A.
                                                                     19   Attorneys for Richard M. Daley, Frankie Sue Del
                                                                          Papa, Jeffrey W. Jones, David Palmer, Hope S.   BY: /S/ Jo Ann Palchak
                                                                     20   Taitz, Zachary D. Warren and Robert Wolf        Jo Ann Palchak, Esq. (admitted pro hac vice)
                                                                                                                          1725 1/2 7th Ave., Suite 6
                                                                     21                                                   Tampa, FL 33605
                                                                                                                          Telephone: (813) 468-4884
                                                                     22                                                   jpalchak@palchaklaw.com

                                                                     23                                                         Counsel for Lead Plaintiff ODS Capital LLC

                                                                     24

                                                                     25
                                                                                                       (SIGNATURE PAGE CONTINUED)
                                                                     26

                                                                     27

                                                                     28
                                                                                                                          -4-
                                                                          Case 2:18-cv-01355-APG-EJY Document 91 Filed 10/03/19 Page 5 of 6


                                                                      1   THE JIMMERSON LAW FIRM, P.C.

                                                                      2   BY: /S/ James M. Jimmerson
                                                                          James J. Jimmerson, Esq., (NV Bar No 000264)
                                                                      3   James M. Jimmerson, Esq., (NV Bar No 012599)
                                                                          415 South Sixth Street, Suite 100
                                                                      4
                                                                          Las Vegas, NV 89101
                                                                          Telephone: (702) 388-7171
                                                                      5
                                                                          Facsimile: (702) 380-6422
                                                                      6   Email: ks@jimmersonlawfirm.com
                                                                          Email: jmj@jimmersonlawfirm.com
                                                                      7
                                                                          Attorneys for Defendant Stephen J. Cloobeck
                                                                      8

                                                                      9

                                                                     10
                                                                                                                    IT IS SO ORDERED.
                                                                     11
        ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                     12

                                                                     13                                             UNITED STATES DISTRICT JUDGE
                                        A PROFESSIONAL CORPORATION


                                           LAS VEGAS, NEVADA 89106
                                           801 SOUTH RANCHO DRIVE
                                             QUAIL PARK, SUITE D-4




                                                                     14                                             DATED:    _________________________
LAW OFFICES




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                        -5-
                                                                          Case 2:18-cv-01355-APG-EJY Document 91 Filed 10/03/19 Page 6 of 6


                                                                      1                                    CERTIFICATE OF SERVICE

                                                                      2          I, Mark Albright, hereby certify that on October 3, 2019, I electronically filed the

                                                                      3   foregoing document through the CM/ECF system, which will send notification of such filing to all

                                                                      4   registered participants as identified on the Notice of Electronic Filing. Parties may access this

                                                                          filing through the Court’s CM/ECF system.
                                                                      5
                                                                          DATED: October 3, 2019
                                                                      6
                                                                                                                                /s/ Mark Albright
                                                                      7                                                         Mark Albright
                                                                      8

                                                                      9

                                                                     10

                                                                     11
        ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                     12

                                                                     13
                                        A PROFESSIONAL CORPORATION


                                           LAS VEGAS, NEVADA 89106
                                           801 SOUTH RANCHO DRIVE
                                             QUAIL PARK, SUITE D-4




                                                                     14
LAW OFFICES




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
